Citation Nr: 1524678	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Agency of Original Jurisdiction (AOJ) with respect to this matter is the RO in Columbia, South Carolina.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the Columbia, South Carolina, RO in August 2014.  A transcript of this hearing has been associated with the claims file.

The record contains evidence not yet considered by the AOJ, but the Veteran submitted a March 2015 waiver of his right to have his case remanded to the AOJ for review of the additional evidence.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).  

In November 2014, the Board remanded the above-listed matters for additional development, including the scheduling of a VA examination and obtaining outstanding treatment records.  The requested actions having been completed and the claim having been readjudicated by the RO in a January 2015 Supplemental Statement of the Case (SSOC) and a January 2015 rating decision, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claim with respect to an acquired psychiatric disorder other than PTSD (specifically, major depressive disorder) was granted by the RO in the January 2015 rating decision.  Because all of the psychiatric symptoms underlying

the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder have been linked to the diagnosis of major depressive disorder, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD has been granted in full and is no longer on appeal.  While the time for the Veteran to appeal the rating assigned has not expired, he must perfect appeal of the assigned rating before the Board has jurisdiction over that claim.

Because the January 2015 SSOC readjudicated the PTSD claim and the Veteran has continued to pursue his appeal on that issue, the Board will address the merits of that claim notwithstanding the fact that the grant of entitlement to service connection for major depressive disorder encompasses all of the Veteran's psychiatric symptoms.

The issue of entitlement to an increased rating for the Veteran's service-connected back disability, to include associated sciatic nerve impairment and left lower extremity radiculopathy, has been raised by the record in a May 2015 statement ("Written Brief Presentation"), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not currently have (including at any time during the appeal period) PTSD as that disorder is defined under the applicable diagnostic criteria.

2.  The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

PTSD

With respect to PTSD, the opinions of several mental health professionals are of record, and each of those mental health professionals was presumably qualified by training and experience to render an opinion.  Each of these opinions constitutes probative evidence.  Moreover, the opinions all are against the Veteran's claim.

The Veteran contends that he is entitled to service connection for PTSD which, he claims, is due to his experiences in active service.  See, e.g., March 2014 Form 9 (attaching statement discussing alleged nexus between active service and psychiatric symptoms); January 2012 Notice of Disagreement; August 2014 Board Hearing Transcript at pp. 5-6.  The Veteran does not contend that he was diagnosed with PTSD during his active military service, nor do his service treatment records indicate that he had PTSD during active service.  However, his service treatment records do reflect mental health symptoms during his service.  As discussed by the December 2014 VA examiner, those symptoms were indicative of major depressive disorder rather than PTSD.  In any event, there was no in-service diagnosis of PTSD.  The dispositive question in this case is whether he has PTSD at this time or at any point during the period on appeal.

The lay statements submitted by the Veteran relate primarily to whether the alleged in-service stressors occurred and the nature of his present symptomatology.  They do suggest, though, that the Veteran currently has PTSD.  The Board finds, in the circumstances of this case, that the lay statements are not competent evidence of the correct diagnosis of the Veteran's psychiatric symptoms.  The Veteran lacks the medical training and expertise needed to provide a complex medical opinion such as diagnosing a mental health condition and determining the etiology of an acquired psychiatric disorder where multiple in-service and post-service stressors are present.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); see also 38 C.F.R. § 4.125(a).

Treatment records indicate that the Veteran has not received treatment for or been diagnosed with PTSD.  See June 2014 VA Social Work Note ("he has not been diagnosed with PTSD"); June 2010 VA Mental Health Assessment (diagnosing major depression and generalized anxiety disorder, but not PTSD).  The Veteran contends that he has been treated "off and on" for PTSD since April 2008.  See August 2014 Board Hearing Transcript at pp. 5-6.  However, treatment records reflect that, while the Veteran reported that he had PTSD or symptoms of PTSD, he was diagnosed with depression and anxiety and received treatment for those conditions.  See also January 2011 Veteran Statement ("I have not yet been diagnosed with PTSD.").

In the course of the development of his claim, the Veteran underwent two evaluations of his mental health.  The December 2011 VA examiner concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  See December 2011 VA Examination ("There is no diagnosis of PTSD as the claimant has another Axis I and/or Axis II diagnosis."); 38 C.F.R. § 4.125(a) (directing that, for VA compensation purposes, the diagnosis of a mental disorder must conform to DSM-IV).  The VA examiner concluded that the Veteran actually suffered from "Major Depressive Disorder."  See December 2011 VA Examination.  The Board finds the VA examiner's opinion to be well-supported and, therefore, of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Likewise, the December 2014 VA examiner concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD, but did meet the criteria for a diagnosis of major depressive disorder "with associated anxiety and irritability."  December 2014 VA Examination.  The examiner fully explained his rationale for concluding that the Veteran's symptoms were more accurately diagnosed as major depressive disorder than as PTSD.  The Board also assigns this diagnostic opinion significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.

There is no other medical evidence suggesting that, contrary to the opinions of these mental health professionals, the Veteran's symptomatology does meet the DSM-IV (or DSM-V) criteria for a current diagnosis of PTSD.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1131, 1131.  Accordingly, because the Board finds that the Veteran does not have a current diagnosis of PTSD according to the DSM-IV criteria, the criteria for establishing service connection for PTSD have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for PTSD is denied.

TDIU

The Veteran's claim of entitlement to TDIU is based on his service-connected disabilities including major depressive disorder rated 70 percent disabling, a back disability rated 20 percent disabling, left lower extremity radiculopathy rated 10 percent disabling, and tinnitus rated 10 percent disabling.  His combined disability rating is 80 percent  The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).   The Veteran's combined 80 percent rating with a 70 percent disability rating for major depressive disorder meets these schedular criteria for consideration of entitlement to TDIU.

In determining unemployability for VA purposes consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching a determination regarding unemployability, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

Here, the record establishes that the Veteran has had intermittent employment throughout his post-military career and left his most recent full-time employment in 2005.  See August 2014 Board Hearing Tr. at p. 14; see also January 2011 SSA Disability Determination (discussing work history).  The Veteran has a commercial driver's license, but alleges he can no longer work in that field due to his service-connected back disability.  See August 2014 Board Hearing Tr. at pp. 15-16.

One of the more convincing pieces of evidence in the record with respect to his service-connected acquired psychiatric disability is the disability determination by the Social Security Administration (SSA) which includes an employability opinion by a physician.  Specifically, the physician opines that the Veteran "does not retain the mental residual functional capacity to perform prior work."  See January 2011 SSA Disability Determination.  This opinion is consistent with the other mental health opinions of record.  See January 2011 Virginia Dept. of Rehabilitative Svcs. Psychology Report (discussing significant occupational limitations); December 2011 VA Examination (noting psychological symptoms that interfere with his ability to maintain employment and opining that there are "occupational...impairment with deficiencies in most areas, such as work..."); December 2014 VA Examination (same).  

Moreover, the Veteran's ability to perform physical work, including driving, is severely limited by his service-connected back and radiculopathy disabilities.  See, e.g., June 2012 VA Examination (noting significant limitations of motion, pain on motion, constant use of a brace, an inability to lift more than 20 pounds, and an inability to sit or stand more than 20 minutes).

The Board finds that these opinions provide significant support for the conclusion that the totality of the impairments caused by the Veteran's service-connected disabilities renders him unemployable.  See Nieves-Rodriguez, 22 Vet. App. 304 (noting it is the reasoning that provides most of the probative weight to an opinion).

The Board also notes that the Veteran's education is limited and his work experience relates primarily to positions that require prolonged sitting (e.g. truck driver) or prolonged standing (e.g. wheelchair attendant and porter).  Because his ability to work in an occupation involving physical labor is significantly impaired, if not prohibited, by his service-connected physical disabilities and because his education and psychiatric disabilities severely limit his ability to work in a sedentary occupation, the Board finds that the greater weight of the evidence is in favor of finding that the Veteran is unemployable.
  
For these reasons, the Board concludes that the evidence of record regarding unemployability is at least in equipoise and the Board will grant entitlement to TDIU.  See Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in November 2011 prior to the initial adjudication of his claims in January 2012.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has also received additional notice in subsequent letters, rating decisions, statements of the case, Board decisions, and at his August 2014 Board hearing.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, Social Security Administration records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In December 2011 and December 2014, VA provided the Veteran with medical examinations to address the existence, etiology, and symptoms of his acquired psychiatric disabilities.  The December 2014 VA examination is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, provided adequate discussion of relevant symptomatology, and provided a thoroughly reasoned opinion regarding the appropriate diagnosis.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The record also contains extensive medical records and the results of examinations for the purpose of determining entitlement to Social Security Administration disability benefits.  Notably, to the extent the December 2014 examiner failed to provide a separate opinion regarding employability, as argued by the Veteran's representatives in a May 2015 submission, the claim of entitlement to TDIU has been granted so the Veteran could not obtain any more favorable result.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.
 
Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


